Attachment to Advisory Action
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Applicants’ after final amendment and response of 10/28/2021 are acknowledged.
3.   The amendment is not going to be entered because it require new search and examination.
     The amended claims now recite limitations such as “vaccine-specific  IgE”.   “within 24 hours”, “antibody or antigen- binding fragment thereof comprises   a heavy chain variable region and a light chain variable region”. These new limitations require new search and examination.  Additionally, the proposed after final amendments  are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. Thus, the proposed after final amendments will not be entered. 

     Because Applicants after final amendments will not be entered, Applicants arguments regarding the proposed claim amendments will not be addressed. Therefore the rejection of claims 1, 2, 13, 97-99, 101, 102, 109, 110 and 113-126 under 35 USC 103 as allegedly being unpatentable over US 2009/0074793 to Martin and WO 2013/181696 to Jackson et al., in view of US 2015/0017182 to Mannent et al. and Allen et al., will be maintained for reasons of record. 

Conclusion
4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863. The examiner can normally be reached Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        November 16, 2021 



/JANA A HINES/Primary Examiner, Art Unit 1645